Exhibit 99 TITAN REPORTS 25% INCREASE IN THIRD QUARTER SALES Quincy, IL. - Titan International, Inc. (NYSE: TWI) October 29, 2007 Third quarter and year-to-date highlights: · Sales for third quarter 2007 were an all-time record of $195.5 million, up 25 percent, as compared to $156.1 million in the third quarter of 2006. · Year-to-date sales were an all-time record of $632.1 million, a 23 percent increase from $513.9 million for the nine-month period in 2006. · Gross profit was $18.3 million for the third quarter, a 7 percent increase from $17.1 million in the third quarter of 2006. · Titan’s quarter-ending cash balance of $55.3 million is an increase of 66 percent over the December 31, 2006, balance of $33.4 million. · Titan’s stockholders’ equity ended the third quarter at $300.4 million, a rise of $113.3 million, or 61 percent, from the 2006 year-end balance of $187.2 million. Statement of Chief Executive Officer: “The agricultural market for wheels and tires is finally starting to show the growth we’ve been waiting for since 2006,” said Titan Chairman and CEO Maurice M. Taylor Jr. “The orders for wheels and tires are as strong as we’ve seen since 2004, and we believe it could continue to grow not only through 2008, but also into 2009 and beyond. “The OTR mining tire business remains strong. Since Titan announced the decision to build super giant 57- and 63-inch tires, almost every mining company in the top 30 has made plant visits to Titan and found that we will be able to supply them with both wheels and tires for all equipment they use in open-pit or underground mining. This should add tremendous volume going forward for Titan. “The team of engineers that Chief Operating Officer Ernie Rodia has put together is an impressive group. Rodia headed Goodyear’s Global Engineering and Manufacturing Technology team for five years before his retirement from Goodyear in December 2003. He has given this group a boost in energy; I’ve nicknamed them the gray haired band. To support this group we’ve added 10 young engineers,” said Taylor. “Titan’s plan is to install a 24-foot bull wheel, to be used for testing the 63-inch tire, by January 2008. This bull wheel will have load capacity of 500,000 pounds at 42 miles per hour. The first 63-inch tire should be built by February 15, 2008, and samples by March 2008. Production will start in second quarter 2008, and all other giant radials will be phased in during that time. “Titan should be finishing OTR conversion at the Freeport plant during fourth quarter this year. Expansion is underway at Titan Tire in Bryan, Ohio, with the construction of an approximately 250,000-square-foot addition. This project will add jobs to the area, and allow us to produce as many as 6,000 giant tires per year. “Third quarter sales were great and with previously announced price increases, we expect operating profit margins to improve going forward.” Financial overview: Titan International, Inc.’s net sales of $195.5 million for the third quarter of 2007 were 25 percent higher than third quarter 2006 sales of $156.1 million. Net sales for the nine months ended September 30, 2007, were $632.1 million, up from $513.9 million recorded in 2006, a 23 percent increase. Gross profit for the third quarter of 2007 was $18.3 million, as compared to $17.1 million in the third quarter of 2006. Year-to-date gross profit was $72.8 million for 2007, as compared to $70.6 million for 2006. Income from operations for the third quarter of 2007 was $2.7 million, as compared to $4.7 million in the third quarter of 2006. Year-to-date income from operations was $30.2 million in 2007, compared to $33.7 million in 2006. Loss before taxes for the third quarter of 2007 was $(0.8) million, as compared to income before taxes of $0.8 million in 2006. Year-to-date income before taxes totaled $4.7 million in 2007, as compared to $24.5 million in 2006. The year-to-date total for 2007 included a $13.4 million noncash convertible debt conversion charge. Income taxes of $0.1 million were recorded for the third quarter of 2007, compared to $0.3 million in 2006. Year-to-date, income tax expense was $3.1 million for the nine months ended September 30, 2007, compared to $9.8 million in 2006. Net loss was $(0.9) million for the third quarter of 2007, compared to net income of $0.5 million in third quarter 2006. Year-to-date, net income was $1.6 million in 2007 and $14.7 million year-to-date in 2006. For third quarter 2007, basic loss per share was $(.03), compared to $.02 at September 30, 2006. Year-to-date basic earnings per share were $.06, compared to $.75 year-to-date 2006. Diluted loss per share was $(.03) for the third quarter of 2007 compared to earnings per share of $.02 in 2006. Year-to-date diluted earnings per share were $.06 for 2007 and $.65 for 2006. Titan’s quarter-end cash was $55.3 million at September 30, 2007, an increase of nearly $22 million from $33.4 million at year-end 2006. Long-term debt was $200 million, decreasing from $291.3 million at year-end 2006. The company’s stockholders’ equity increased $113.3 million in the nine months ended September 30, 2007. Titan’s equity balance reached $300.4 million at September 30, 2007, a significant increase from the $187.2 million at December 31, 2006. Giant OTR mining tires expansion: In May 2007, Titan’s Board of Directors approved funding for the company to increase giant OTR (off-the-road) mining tire production capacity to include 57- and 63-inch giant radial tires. This funding should allow Titan to produce up to an estimated 6,000 giant radial tires a year. Titan estimates this may increase sales as much as $240 million. Titan currently plans to be in start-up production of these giant mining tires by the end of the second quarter 2008. Form 10-Q: For additional information and Management’s Discussion and Analysis of Financial Condition and Results of Operations, see the company’s Form 10-Q to be filed with the Securities and Exchange Commission on October 29, 2007. Safe harbor statement: This press release includes forward-looking statements that involve risks and uncertainties, including risks as detailed in Titan International, Inc.’s periodic filings with the Securities and Exchange Commission, including the annual report on Form 10-K for the year ended December 31, 2006. The company cautions that any forward-looking statements included in this press release are subject to a number of risks and uncertainties and the company undertakes no obligation to publicly update or revise any forward-looking statements. Company description: QUINCY, Ill.—Titan International, Inc. (NYSE: TWI), a holding company, owns subsidiaries that supply wheels, tires and assemblies for off-highway equipment used in agricultural, earthmoving/construction and consumer (including all terrain vehicles) applications. Titan International, Inc. Consolidated Condensed Statements of Operations (Unaudited) For the three and nine months ended September 30, 2007 and 2006 Amounts in thousands except earnings per share data. Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Net sales $ 195,472 $ 156,120 $ 632,083 $ 513,891 Cost of sales 177,178 139,040 559,287 443,255 Gross profit 18,294 17,080 72,796 70,636 Selling, general & administrative expenses 14,123 11,260 38,090 33,034 Royalty expense 1,474 1,113 4,490 3,952 Income from operations 2,697 4,707 30,216 33,650 Interest expense (4,472 ) (4,565 ) (14,651 ) (11,997 ) Noncash convertible debt conversion charge 0 0 (13,376 ) 0 Other income 975 671 2,521 2,820 (Loss) income before income taxes (800 ) 813 4,710 24,473 Provision for income taxes 78 325 3,109 9,789 Net (loss) income $ (878 ) $ 488 $ 1,601 $ 14,684 Earnings per common share: Basic $ (.03 ) $ .02 $ .06 $ .75 Diluted (.03 ) .02 .06 .65 Average common shares outstanding: Basic 27,311 19,731 25,137 19,670 Diluted 27,311 20,060 25,591 26,027 Segment Information Revenues from external customers (Unaudited) Amounts in thousands Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Agricultural $ 118,530 $ 89,014 $ 377,930 $ 329,708 Earthmoving/Construction 69,431 56,683 216,891 117,489 Consumer 7,511 10,423 37,262 66,694 Total $ 195,472 $ 156,120 $ 632,083 $ 513,891 Titan International, Inc. Consolidated Condensed Balance Sheets (Unaudited) Amounts in thousands September 30, December 31, Assets 2007 2006 Current assets: Cash and cash equivalents $ 55,337 $ 33,412 Accounts receivable 117,459 73,882 Inventories 132,553 154,604 Deferred income taxes 27,699 29,234 Prepaid and other current assets 20,684 18,801 Total current assets 353,732 309,933 Property, plant and equipment, net 185,490 184,616 Investment in Titan Europe Plc 63,140 65,881 Goodwill 11,702 11,702 Other assets 16,598 12,994 Total assets $ 630,662 $ 585,126 Liabilities & stockholders’ equity Current liabilities: Short-term debt $ 0 $ 98 Accounts payable 54,646 25,884 Other current liabilities 36,858 36,942 Total current liabilities 91,504 62,924 Long-term debt 200,000 291,266 Deferred income taxes 25,650 27,924 Other long-term liabilities 13,068 15,835 Stockholders’ equity 300,440 187,177 Total liabilities & stockholders’ equity $ 630,662 $ 585,126 Visit www.titan-intl.com for conference call information. Contact: Courtney Leeser, Communications Coordinator (217) 221-4489
